

114 S3436 IS: Protect Family Farms and Businesses Act
U.S. Senate
2016-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS2d SessionS. 3436IN THE SENATE OF THE UNITED STATESSeptember 28, 2016Mr. Rubio (for himself, Mr. Flake, and Mr. Moran) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo prevent proposed regulations relating to restrictions on liquidation of an interest with respect
			 to estate, gift, and generation-skipping transfer taxes from taking
			 effect.
	
 1.Short titleThis Act may be cited as the Protect Family Farms and Businesses Act. 2.Proposed regulations relating to restrictions on liquidation of an interest with respect to estate, gift, and generation-skipping transfer taxes prevented from taking effectThe proposed regulations under section 2704 of the Internal Revenue Code of 1986 relating to restrictions on liquidation of an interest with respect to estate, gift, and generation-skipping transfer taxes, published on August 4, 2016, in the Federal Register (81 Fed. Reg. 51413) shall have no force or effect. No Federal funds may be used to finalize, implement, administer, or enforce such proposed regulations or any substantially similar regulations.